Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 31, 33-39, 41-43, 45, 48, 51 and 52 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that an electronic computer-aided design tool, comprising: a printed electronics printer, wherein the printed electronics printer is configured to produce one or more printed electronics prototypes of a production version of an integrated circuit to be formed on a single die, wherein the printed electronics printer is configured to deposit ink on a substrate to form transistors corresponding to transistors of the production version of the integrated circuit on the substrate and interconnects corresponding to interconnects of the production version of the integrated circuit on the substrate such that the produced printed electronics prototype is a prototype of the production version of the integrated circuit to be formed on the single die; and a prototype testing unit configured to test the at least one of the printed electronic prototypes made by the printed electronics printer a 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 31, 51 and 52 is allowed. 

The dependent claims 33-39, 41-43, 45 and 48 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 31, 33-39, 41-43, 45, 48, 51 and 52  are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BINH C TAT/Primary Examiner, Art Unit 2851